DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 04/11/2022.
Claims 21 is cancelled.
Claims 4-5, 13, 18 and 19 were previously cancelled. 
Claims 1, 2, 6 -8, 10, and 16- 17 were amended.
Claims 1-3, 6-12,14-17 and 20 are currently pending and have been allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claimed invention pertains to a method and system for self-authenticating automated teller machines, including a plurality of edge-nodes that process a first plurality of unsolicited authenticators of a customer captured over a first predefined time interval, wherein: the plurality of edge-nodes comprises a smartphone, a smartwatch, a point-of- sale ("POS") terminal, an automobile and a personal computer.  The first plurality of unsolicited authenticators comprises video stream data, biometric data and geographic location data, and each of the unsolicited authenticators are not presented by the customer in response to a customer-initiated request for access to a secure service.  A cloud computing environment that generates a virtual customer model based on the first plurality of unsolicited authenticators, wherein the virtual customer model identifies unsolicited authenticator patterns that define the customer.  The plurality of edge-nodes performs a plurality of pre-authentication routines that determine whether a second plurality of captured unsolicited authenticators of the customer captured over a second predefined time interval conform to the virtual customer model.  A consensus protocol that establishes a threshold service level provided to the customer based on results of the plurality of pre- authentication routines.  An ATM that detects a presence of the customer within a predetermined distance of the ATM; based on the results of the plurality of pre-authentication routines, provides the customer access to the threshold service level at the ATM when the customer executes a contactless authentication routine at the ATM within a predetermined time window, wherein the predetermined time window is determined based on the predetermined distance and the contactless authentication routine does not require the customer to present a tangible item or enter a PIN to gain access to the ATM; and denies the customer access to the ATM when the customer does not execute the contactless authentication routine at the ATM within the predetermined time window.

Based on the prior art search the art deemed closest to the allowed claims is Bondesen et al. (PG PUB US 2015/0302411 A1). Bondesen teaches a system for associated method of authenticating a transaction based at least partially on the location of a mobile device. However, Bondesen does not teach generating a virtual customer model based on the first plurality of unsolicited authenticators.    
Regarding Non-Patent Literature, the prior art deemed closest to the allowed claims is
Adukkathayar. Adukkathayar teaches secure multifactor authentication payment system using NFC. However, Adukkathayar does not teach generating a virtual customer model based on the first plurality of unsolicited authenticators,  the plurality of edge-nodes comprises a smartphone, a smartwatch, a point-of- sale ("POS") terminal, an automobile and a personal computer; the first plurality of unsolicited authenticators comprises video stream data, biometric data and geographic location data; and each of the unsolicited authenticators are not presented by the customer in response to a customer-initiated request for access to a secure service;

Regarding 35 U.S.C. § 101 the claims provide a system for identifying and authentication of a user at an ATM with  additional limitations of using a plurality of edge-nodes comprising a smartphone, a smartwatch, a point-of- sale ("POS") terminal, an automobile and a personal computer; the first plurality of unsolicited authenticators comprises video stream data, biometric data and geographic location data; and each of the unsolicited authenticators are not presented by the customer in response to a customer-initiated request for access to a secure service; a cloud computing environment that generates a virtual customer model based on the first plurality of unsolicited authenticators, wherein the virtual customer model identifies unsolicited authenticator patterns that define the customer.  The claims further determine whether a second plurality of captured unsolicited authenticators of the customer captured over a second predefined time interval conform to the virtual customer model.  Therefore, the claims recite in improvement to technology over conventional ATM authentication methods that integrate the claims into a practical application.  
Dependent claims 2-3,6-9, 11, 12,14-15, 17 and 20 are allowed for the reasons indicated above for their respective independent claims.  
Examiner incorporates by reference applicant’s remarks dated 04/11/2022 as additional
reasons for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693